Citation Nr: 1720540	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a compensable evaluation for irritable bowel syndrome (IBS).  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1985 to January 2010.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In July 2014, the Veteran withdrew his appeal as to the claim of entitlement to an evaluation in excess of 10 percent for right cervical radiculopathy.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is warranted with regard to the issues on appeal.  In that regard, the Veteran's July 2013 VA Form 9 indicates that the Veteran requested a Board videoconference hearing with regard to the denial of his claim of entitlement to a compensable rating for irritable bowel syndrome, and service connection for bilateral hearing loss.  In an April 2015 letter, VA sent the Veteran a letter stating that it was unable to produce a written transcript of the Veteran's hearing, which it stated was held on July 22, 2015.  The Board notes that this date is after the letter was sent, and there is no record of a hearing occurring on that date.   Nevertheless, in response to the April 2015 VA letter, the Veteran requested a Board videoconference hearing.  

The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2016).  Based on the foregoing, the Board will remand this matter to afford the Veteran the opportunity to testify at the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

1. In accordance with appropriate procedures, schedule the Veteran for a hearing before a Veterans Law Judge.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the matter should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







